The following opinion was filed May 20, 1918:
Eschweiler, J.
(dissenting). By the defendant’s own testimony he considered the personal property worth about $1,000 and the business worth $2,000. The sale for $3,000 by defendant was to plaintiff Charles Krause only, and not to Lydia Krause. Two thousand dollars is also just the amount of the mortgage given by the plaintiff Lydia on her separate property, and which mortgage she seeks to have canceled in this action. The $2,000 of the $3,000 purchase price, plainly separable under the admissions of the defendant and therefore binding as such against him, whether the parties so specified in the contract or not, was of no value whatsoever unless and except the Standard Oil Company would consent to take plaintiff Charles Krause as its agent in place of defendant. Beichel recommended Charles Krause to the Standard Oil Company as a proper successor, but in doing so concealed from that company the fact that it was to his financial interest to the extent of $2,000 to have the contract given to Krause. He was expressly asked for information on that precise point and made a material false statement in answer. There is no escape from the conclusion, under the testimony, that if he had been truthful the agency would not have been given to the plaintiff Charles Krause, and the plaintiff Lydia Krause would have saved her separate property.
If defendant Reichel were suing for this $2,000 as being unpaid on the agreed purchase price and the same facts were disclosed as here, I think the court would have been bound *367to Rave denied Rim relief, as Re, in order to maintain Ris rigRt to secure Ris $2,000, would Rave to sRow Ris own wilful deceit in connection witR and as a part of the transaction and witRout wRicR deceit tRe condition requisite to Ris rigRt to recover would not Rave come into existence. Sauerhering v. Rueping, 137 Wis. 407, 412, 119 N. W. 184; Holcomb v. Weaver, 136 Mass. 265; Harrington v. Victoria G. D. Co. L. R. 3 Q. B. D. 549.
I tRink it follows as a necessary consequence tRat tRe plaintiff Lydia Krause was entitled to Rave tRe $2,000 mortgage executed by Rer canceled.